Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 1 of 8 PageID #: 498




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TONY LIONEL LOVE,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-03548-JRS-TAB
                                                       )
 MATHEW PRESTEL Sgt.,                                  )
                                                       )
                               Defendant.              )

                            ORDER AWARDING DAMAGES
                     AND DIRECTING ENTRY OF FINAL JUDGMENT

        On May 5, 2021, this action came before the Court for an evidentiary hearing to determine

 the amount of damages to be awarded to plaintiff Tony Lionel Love against defendant Mathew

 Prestel. All parties were provided advance written notice of the hearing. Mr. Love appeared in

 person, pro se, by video link from the New Castle Correctional Facility. Mr. Prestel, who was an

 Indiana Department of Correction Correctional Sergeant at all times material to this action, did not

 appear. In this Order, the Court will refer to the defendant as Sgt. Prestel since that was his title

 during the incident with Mr. Love.

        Partial summary judgment, on the issue of liability, was granted on June 15, 2020, in

 Mr. Love's favor and against Sgt. Prestel. Dkt. 67. The facts to establish liability, as found by the

 Court, were stated in the June 15, 2020, Order:

                On February 18, 2018, Plaintiff was an inmate at the Pendleton Correctional
        Facility. He was assaulted by Defendant Sgt. Matthew Prestel, a correctional
        officer. Plaintiff was standing in front of a medical evaluation cell in preparation
        for a medical visit. He was not restrained. Defendant, without provocation, pushed
        and then shoved Plaintiff down onto the bed while striking him. Defendant then
        climbed on top of Plaintiff, continuing to inflict strikes on his head and face.
        Defendant also used his elbow to inflict strikes on Plaintiff. Defendant then used
        his forearm and elbow to choke Plaintiff, causing him to not be able to [breathe].
        When Plaintiff was able to tell Defendant that he could not breathe, Defendant
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 2 of 8 PageID #: 499




        replied, "Who gives a shit?" Plaintiff passed out. Correctional Officer Stanley
        witnessed the application of force, told Defendant to stop, and heard Plaintiff state
        he was having breathing problems.

                Defendant made a false report that accused Plaintiff of assaulting him and
        made no mention of Defendant striking or punching Plaintiff. Plaintiff was charged
        in a prison disciplinary case with assaulting an officer and placed in segregation.
        Following an IDOC Internal Affairs investigation, the disciplinary charge against
        Plaintiff was dropped and he was released from segregation. Defendant was
        terminated from his employment with the IDOC on March 5, 2018, for violating
        IDOC policies.

                Plaintiff suffered injuries from Defendant's assault. Swelling on his left jaw
        was visible during a nurse visit on March 2, 2018. Plaintiff also suffered scrapes,
        scratches, and abrasions, and experienced pain while trying to eat for several weeks
        after the incident.

                Other facts are set forth in the Internal Affairs report and its attached
        exhibits.

 Dkt. 67 (record citations omitted). *

        Findings of Fact

        At the May 20, 2021, evidentiary hearing, Mr. Love testified to his injuries in substantial

 agreement with the above-quoted facts. A surveillance video of the assault was also reviewed by

 the Court, showing that Mr. Love did not physically provoke Sgt. Prestel, that Sgt. Prestel slammed

 Mr. Love onto a small bed, lay on top of him, and inflicted several blows to Mr. Love's head with

 his right arm. Dkt. 72-1. The video does not clearly reflect what Sgt. Prestel is doing with his left

 arm, but the body positions are consistent with Mr. Love's testimony that Sgt. Prestel choked him

 into a brief period of unconsciousness. Id.

        Mr. Love testified that other than some lingering "little discomfort," the pain from his

 injuries lasted approximately six weeks.




        *
         Due to a scrivener's error, these findings indicate that Mr. Love's nurse visit was on
 March 2, 2018. The actual date was March 9, 2018. Dkt. 58-1 at 22.
                                                  2
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 3 of 8 PageID #: 500




         The Court finds that Mr. Love has proven by a preponderance of the evidence that he was

 battered by Sgt. Prestel, without provocation or legal justification, and suffered physical injuries

 to his head, face, and jaw, and pain from those injuries. The injuries have not caused disfigurement

 or disability.

         Mr. Love added that, as best that he recalled, he lost his prison job due to his placement in

 segregation, losing a month's pay of no less than $25. Because this testimony was unopposed, the

 Court finds that it has been proven by a preponderance of the evidence.

         Mr. Love incurred no medical expenses.

         Mr. Love's testimony at the hearing was that he was placed in disciplinary segregation

 ("lockup") following the incident and remained there for several days, which he estimated at one

 month. A previous assertion by Mr. Love stated his time in segregation was two weeks. Dkt. 42

 at 1. To calculate damages for Mr. Love's time spent in "lockup," the Court looks to the record to

 ascertain a more reliable length of the stay.

         A Restrictive Status Housing Report, dkt. 42-1 at 2, reflects that Mr. Love entered

 segregation on February 19, 2018, due to the conduct report, dkt. 58-1 at 5, alleging a battery on

 Sgt. Prestel. Dkt. 42-1 at 2. The housing report indicates that Mr. Love would stay in restrictive

 housing through the completion of an investigation. Dkt. 42-1 at 2. A Report of Investigation

 reflects that the report was completed on March 1, 2018. Dkt. 58-1 at 2. A "Gate Closed" notice

 from the facility Warden to the "Control Center Supervisor," dated March 1, 2018, prohibits

 Sgt. Prestel from entering the facility due to him being suspended pending an investigation.

 Dkt. 58-1 at 18. This notice was followed by a second "Gate Closed" notice, dated March 5, 2018,

 due to Sgt. Prestel having been terminated. Id. at 19. A letter from the Warden to Sgt. Prestel




                                                  3
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 4 of 8 PageID #: 501




 informing him of his termination is dated March 5, 2018. Id. at 19. Thus the Court finds that the

 investigation concluded on March 5, 2018, signaling the end to Mr. Love's time in "lockup."

           This finding is also supported by the medical records showing that Mr. Love was seen for

 his jaw pain on March 9, 2018. Id. at 22. Mr. Love's testimony was that he was not permitted to

 see medical until he was released from lockup. The March 9, 2018, nurse visit was just four days

 after the probable release from lockup.

           The Court finds by a preponderance of the evidence from Mr. Love's testimony and the

 record that Mr. Love spent fifteen days in restrictive housing due to Sgt. Prestel's false conduct

 report.

           Conclusions of Law – Monetary Damages

           "[W]henever prison officials stand accused of using excessive physical force in violation

 of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was

 applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

 cause harm." Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475 U.S. 312,

 320-21 (1986)). A prisoner does not need to offer objective evidence of his pain and suffering, and

 may instead rely on his own testimony to support an award of damages. Hendrickson v. Cooper,

 589 F.3d 887, 893 (7th Cir. 2009) (citing Greeno v. Daley, 414 F.3d 645, 655 (7th Cir. 2005)).

 “'Punitive damages are appropriate when the defendant acted wantonly and willfully, or was

 motivated in his actions by ill will or a desire to injure.'” Hendrickson, 589 F.3d at 894 (quoting

 Hagge v. Bauer, 827 F.2d 101, 109–10 (7th Cir. 1987)).

           In evaluating the monetary award for Sgt. Prestel's battery on Mr. Love causing injury and

 pain, the Court looks to other reported damage awards for guidance. In considering damages, the

 Seventh Circuit Court of Appeals has held that three factors guide its analysis: "whether (1) the



                                                   4
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 5 of 8 PageID #: 502




 award is monstrously excessive; (2) there is no rational connection between the award and the

 evidence, indicating that it is merely a product of the jury's fevered imaginings or personal

 vendettas; and (3) whether the award is roughly comparable to awards made in similar cases."

 Adams v. City of Chi., 798 F.3d 539, 543 (7th Cir. 2015) (citing G.G. v. Grindle, 665 F.3d 795,

 798 (7th Cir. 2011)). The required "rational connection" between the evidence and the award does

 not imply mathematical exactitude, especially where the compensatory damages are for pain and

 suffering. "Such damages are very difficult to quantify, leaving it to the [trier of fact] to select a

 dollar amount that it believes will fairly compensate the plaintiff." Hendrickson, 589 F.3d at

 892-93 (citing Fenolio v. Smith, 802 F.2d 256, 259–60 (7th Cir. 1986)).

        In Hagge v. Bauer, 827 F.2d 101, 109–10 (7th Cir. 1987), the appeals court affirmed

 $75,000 in compensatory damages for a broken leg caused by a police officer assault. The court

 also affirmed a $75,000 compensatory damages award in Hendrickson where the plaintiff had been

 verbally harassed, thrown against a wall, slammed to a concrete floor, and had the assailant police

 officer's knees pressed into his back, exacerbating previous back and neck problems. 589 F.3d

 at 890. In Taliferro v. Augle, 757 F.2d 157 (7th Cir. 1985), police officers stopped Taliferro,

 handcuffed him roughly and beat him, inflicting serious injuries, including breaking his dental

 plate and knocking out many of his real teeth. On appeal, the court reduced the jury's compensatory

 award of $47,000.00 to $25,000.00, observing "[w]e consider $25,000 the highest compensatory

 damages that can be justified on this record." Id.

        Recently in this Court, an Indiana inmate who was spitting at officers and then pulled to

 the ground, "blindsided" and struck by the defendant officer, punched in the mouth, placed in a

 chokehold, and knocked unconscious, suffering a loss of teeth and injuries to his head, face, lip,




                                                   5
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 6 of 8 PageID #: 503




 knee, was awarded compensatory damages of $35,000. Davis v. Thrasher, No. 1:15-cv-01206-

 TWP-TAB (S.D. Ind. March 21, 2021).

        Here, Mr. Love did not suffer broken bones, lost teeth, lacerations requiring stitches, or

 even immediate medical treatment. For the injuries to Mr. Love's jaw, the abrasions to his face,

 the brief loss of consciousness, being slammed down onto the bed, and for pain and suffering in

 the days following the battery, the Court awards Mr. Love $10,000 in compensatory damages.

        For Mr. Love's loss of prison employment, the Court awards $25 in compensatory

 damages.

        To determine compensatory damages for the fifteen days spent in restrictive housing, the

 Court takes note of other compensatory damage awards for unconstitutional stays in prison housing

 imposing atypical and harsh conditions on the inmate. Such conditions include the deprivation of

 society, deprivation of meaningful human contact and ease of communication, the loss of freedom

 of movement, loss of commissary privileges, lack of access to the law library, vocational programs,

 job assignments, and diminished quality of life. See Aref v. Lynch, 833 F.3d 242, 264-65 (D.C.

 Cir. 2016) (“We therefore conclude there exists a universe of injuries that are neither mental nor

 emotional and for which plaintiffs can recover compensatory damages under the [Prison Litigation

 Reform Act, 42 U.S.C. § 1997e].”) (listing cases).

        In Isby-Isreal v. Wynn, No. 2:12-cv-00116-JMS-MJD (S.D. Ind. Dec. 19, 2018), this Court

 surveyed other decisions setting a per-day compensatory damage rate for segregated housing

 violations. Id. at 32-33. This Court considered Smith v. Rowe, 761 F.2d 360, 368 (7th Cir. 1985)

 (affirming $119 per day of segregation); Campbell v. Peters, 1999 WL 1313698 (N.D. Ill. Sept.

 30, 1999) ($140 per day of unjustified confinement), rev’d on qualified immunity grounds, 256

 F.3d 695 (7th Cir. 2001); McClary v. Kelly, 237 F.3d 185 (2d. Cir. 2001) (affirming district court’s



                                                  6
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 7 of 8 PageID #: 504




 award of $125 per day to prisoner held for extensive period in administrative segregation without

 periodic review); Trobaugh v. Hall, 176 F.3d 1087 (8th Cir. 1999) (reversing $1.00 award with

 directions to district court to award compensatory damages in the vicinity of $100 per day for days

 unlawfully spent in administrative segregation and citing cases awarding between $25 and $129

 per day). Considering these authorities, the Court found that $100 per day was an appropriate rate

 per day to award Isby-Isreal. Isby-Isreal, dkt. 274 at 32.

        Here, too, the Court finds that a reasonable per day damages rate is $100. For Mr. Love's

 fifteen days in restrictive housing, the Court awards compensatory damages of $1,500.

        Mr. Love also seeks punitive damages. Punitive damages may be awarded in a 42 U.S.C.

 § 1983 case “‘when the defendant’s conduct is shown to be motivated by evil motive or intent, or

 when it involves reckless or callous indifference to the federally protected rights of others.’”

 Alexander v. City of Milwaukee, 474 F.3d 437, 453 (7th Cir. 2007) (quoting Smith v. Wade, 461

 U.S. 30, 56 (1983)). The Court finds that the video evidence, the investigation reports from the

 Pendleton Correctional Facility, and Mr. Love's testimony show that Sgt. Prestel's conduct

 demonstrated a "reckless or callous indifference to the federally protected rights" of Mr. Love.

        In his testimony, Mr. Love was not able to articulate a specific amount of punitive damages

 he thought reasonable. The purpose of punitive damages is to punish and deter future conduct. See

 Hendrickson v. Cooper, 589 F.3d 887, 894 (7th Cir. 2009); see also Federal Civil Jury Instructions

 of the Seventh Circuit; Constitutional Torts, 42 U.S.C. § 1983, Jury Instruction 7.28 (2017) (“The

 purposes of punitive damages are to punish a defendant for his or her conduct and to serve as an

 example or warning to Defendant and others not to engage in similar conduct in the future.”)

 (emphasis added). Taking these factors into consideration, noting that Sgt. Prestel was terminated

 from his position and is no longer employed by the Department of Correction, and noting that



                                                   7
Case 1:18-cv-03548-JRS-TAB Document 80 Filed 05/30/21 Page 8 of 8 PageID #: 505




 although Mr. Love suffered completely unwarranted injuries, that his injuries are not as severe as

 broken bones or broken teeth, the Court awards Mr. Love $10,000 in punitive damages against

 Sgt. Prestel.

         In conclusion, the Court has found that Mr. Love has proven personal injury by a

 preponderance of the evidence. Compensatory damages in the total amount of $11,525 are

 awarded. Punitive damages of $10,000 are awarded, for a total damage award of $21,525. Costs,

 if any, are also awarded.

         Final judgment consistent with this Order shall now enter.

         IT IS SO ORDERED.



 Date: 5/30/2021




 Distribution:

 Tony Lionel Love
 127260
 New Castle Correctional Facility - Inmate Mail/Parcels
 1000 Van Nuys Road
 New Castle, IN 47362

 Mathew Prestel
 4147 Hickory Trail
 Indianapolis, IN 46203




                                                 8
